Citation Nr: 0719507	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected shell fragment 
wound of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from June 1967 to June 1989.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence shows that the veteran served for a period of 
twenty-two years including service in Vietnam and that he 
received the Purple Heart, Combat Infantryman Badge and 
Parachute Badge, among other service awards.
 
Essentially, the veteran maintains that his left knee 
disability is due to physical trauma from rigorous exercises 
during his lengthy period of service which includes parachute 
jumps.  The veteran has submitted lay statements from fellow 
soldiers who generally support the fact that he complained of 
left knee pain during service.  

The veteran's service medical records show that on entrance 
examination, the veteran had a compound fracture of the left 
femur with slight atrophy of the leg and a 4 inch scar on the 
left thigh.  During service, the veteran received a shell 
fragment wound to the upper anterior tibial tuberosity on his 
left leg, a disability for which service connection was 
ultimately granted.  The service medical records are negative 
for any complaints or clinical findings of an abnormality of 
the left knee.  

A January 2004 VA examination report reflects a diagnosis of 
osteoarthritis of the left knee, however, the examiner 
concluded that the left knee pain was not associated with the 
shrapnel wound of the left leg.  The examiner felt that the 
osteoarthritis of the left knee was due to wear and tear of 
the joint.  The examiner did not comment on whether the 
veteran's left knee disorder was of in-service origin.

Given the veteran's combat service, claims of left knee pain 
during service and evidence of current left knee disability, 
the Board finds that further VA examination is needed to 
determine whether the veteran's left knee disability had its 
onset during service or is related to his active service.  38 
U.S.C.A. § 1154(b), 5103A; 38 C.F.R. § 3.159(c)(4).

The RO has also adjudicated the veteran's claim for a left 
knee disorder as secondary to his service-connected shell 
fragment wound of the left thigh.  Although the January 2004 
VA examiner concluded that the left knee pain was not 
associated with the shrapnel wound of the left leg, the 
examiner did not sufficiently address the question of whether 
the veteran has an additional disability resulting from 
aggravation of his non-service-connected left knee disability 
by his service-connected shell fragment wound of the left 
thigh.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that 38 C.F.R. § 3.310(a) authorizes a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the extent of 
additional disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability).  Accordingly, a more definitive medical opinion 
on the question of whether there has been a measurable 
permanent increase of a non-service-connected disability 
caused by a service-connected disability is also needed.
 
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

Furthermore, in his March 2005 VA Form 9 (substantive 
appeal), the veteran reported that he consulted with an 
orthopedic surgeon who concluded that the veteran's arthritis 
of the left knee was related to his military service.  The 
veteran provided the name and address of the physician, but 
did not include an actual written statement from the 
physician.  The RO should attempt to obtain a statement from 
the physician.

In view of the foregoing, the current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand to the RO for 
further evidentiary development is required.
 
As this claim must be remanded for VA examination, the 
veteran should also be provided with notice that informs him 
of the type of evidence that is needed to establish a 
disability rating or effective date for the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection a left knee 
disability, to include as secondary to 
service-connected shell fragment wound of 
the left thigh, pursuant to the provisions 
of 38 U.S.C.A. § 1151.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should contact the veteran and 
ask him to obtain a written opinion from 
M. Sylvain, M.D., whom he referenced in 
his substantive appeal.  All attempts to 
procure records should be documented in 
the file. If the records identified by the 
veteran cannot be obtained, a notation to 
that effect should be inserted in the 
file.  

3.  The AMC should then schedule the 
veteran for the appropriate examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  The examiner should 
provide an opinion concerning the nature 
and etiology of any current left knee 
disability.  Specifically, the examiner 
should address whether it is at least as 
likely as not (i.e. a 50% or greater 
likelihood) that any current left knee 
disability was incurred during service or 
is otherwise related to service.  If it is 
determined that a current left knee 
disability was not incurred in service, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e. a 50% or greater likelihood) that 
any current left knee was caused or 
aggravated by the veteran's service-
connected shell fragment wound of the left 
thigh.  If the veteran's left knee 
disability was aggravated by his service-
connected shell fragment wound of the left 
thigh, to the extent that is possible, the 
examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the left knee disability 
(e.g., slight, moderate) before the onset 
of aggravation.  The examination report 
should include a complete rationale for 
all opinions given.  

4.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



